Citation Nr: 1309855	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the cervical spine. 

2. Entitlement to service connection for degenerative arthritis and spondylolysis of the thoracolumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to September 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO, in June 2010.  A transcript of the hearing is associated with the claims file. 

The Board notes that the Veteran was previously denied service connection for back and neck disabilities in December 1976, based on his failure to report for a VA examination.  The RO nominally treated these claims as applications to reopen the previously denied claims.  However, in characterizing the issues on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

At the time of the prior denial, the only diagnoses for the lumbar and cervical spine were in the nature of muscle strain, although there was a diagnosis of spondylolysis of the thoracolumbar spine.  Since the December 1976 decision, the Veteran has been diagnosed with degenerative arthritis of the thoracolumbar spine, and degenerative disc disease of the cervical spine.  As these diagnoses were not of record at the time of the previous final denial, the Board finds that the claims for service connection for degenerative disc disease of the cervical spine and degenerative arthritis of the thoracolumbar spine are new claims, and must be considered without regard to whether new and material evidence has been received.

In a November 2010 decision, the Board denied, among other claims, the issues presently on appeal; that is, entitlement to service connection for degenerative disc disease of the cervical spine and entitlement to service connection for degenerative arthritis and spondylolysis of the thoracolumbar spine.  The Veteran appealed these denials, along with the denial of service connection for an acquired psychiatric disorder, to include bipolar disorder, to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in March 2012, the Court affirmed the denial of service connection for an acquired psychiatric disorder, to include bipolar disorder, and set aside the denials of service connection for degenerative disc disease of the cervical spine and for degenerative arthritis and spondylolysis of the thoracolumbar spine, remanding these matters to the Board for further adjudication.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In September 2012, the Board remanded the issues to comply with the Court's Memorandum Decision.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Although a cervical spine disability was not noted on the service entrance examination, clear and unmistakable evidence demonstrates that such disability predated service, and that there was no increase in disability beyond the normal progress of the disease. 

2. Although a thoracolumbar spine disability was not noted on the service entrance examination, clear and unmistakable evidence demonstrates that such disability predated service, and that there was no increase in disability beyond the normal progress of the disease; arthritis of the thoracolumbar spine was not manifest within a year of separation. 


CONCLUSIONS OF LAW

1. Degenerative disc disease of the cervical spine was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012); Wagner v. Principi, 370 F.3d 1089, (Fed. Cir. 2004). 

2. Degenerative arthritis and spondylolysis of the thoracolumbar spine was not incurred in or aggravated by service, and incurrence or aggravation of arthritis is not presumed. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012); Wagner v. Principi, 370 F.3d 1089, (Fed. Cir. 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter, dated in January 2007.  The Veteran was notified of the evidence needed to substantiate the claims for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Available service treatment records, post-service treatment records, a copy of the hearing transcript, and lay statements have been associated with the record.  Additionally, the Veteran was afforded VA examinations in February 2007 and in December 2009 and the examiners reviewed the Veteran's claims file and provided detailed medical histories, clinical evaluations and opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran testified during the Board hearing that a VA doctor, Dr. C., "at this Fort" told him that his back condition had its onset during active duty service.  He stated that the doctor was no longer "at this Fort" and he did not know where he is now.  During the hearing the undersigned noted that the Veteran was describing a conversation with his doctor and explained to him that VA has a duty to assist in obtaining documents that are in existence.  The undersigned asked the Veteran if he knew how a statement could be obtained from this doctor.  The Veteran said he tried contacting Dr. C..  He stated that he began treatment with the VA Healthcare system in 1982.

The Court in its Memorandum Decision of March 2012 found that the Veteran at the Board hearing was not provided with any suggestions or reasonable assistance in his search for the VA doctor who reportedly provided a verbal nexus opinion on his back condition.  The Court stated that the Veteran should have been offered assistance in locating the VA doctor or the Board should have explained why such assistance was not required.  In complying with the Court's instructions, a duty to assist letter was sent to the Veteran in September 2012, asking that he provide additional information regarding the verbal nexus opinion rendered by the VA doctor concerning his cervical and thoracolumbar spine.  The Veteran was specifically asked to confirm the doctor's name and identify the VA medical facility where this doctor worked.  Additionally, the Veteran also was asked to provide information regarding any VA treatment he had prior to 1993 for his cervical and thoracolumbar spine disabilities.  The Veteran failed to reply and provide further information.  The Board notes that the duty to assist a claimant is not a one way street, and to this extent the appellant has failed to cooperate to the full extent in the development of his claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991). 

The Veteran's representative in October 2012 stated that he served under a different name and requested verification that service treatment records under the Veteran's previous name have been obtained.  A review of the file shows that service treatment records under the Veteran's previous name have been associated with the claims folder.  

Lastly, during the Board hearing, the undersigned discussed with the Veteran the evidence required to establish service connection and asked questions to elicit information relevant to his claim.  This action supplemented VA's compliance with the VCAA and 38 C.F.R. § 3.103.  As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  To the extent that there was a failure to suggest ways to find an examiner, the appellant was informed of the decision of the Court and VA attempted to comply in the Remand.  However, the appellant did not respond.  To the extent possible, the 3.103 deficiency was cured. 

Principles and Theories of Service Connection

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362   (2009).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

As summarized by the Federal Circuit in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the effect of section 1111 on claims for service-connected disability is as follows: 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.  On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096.

In a recent case, the Court emphasized that when the presumption of soundness applies, the burden remains on VA to prove lack of aggravation and the claimant has no burden to produce evidence of aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  

Analysis

In the instant case, the examination at entry into service produced normal clinical findings for the spine, and contains no notation of any defect, infirmity or disorder of the cervical or lumbar spine.  A letter dated February 25, 1974, submitted by the Veteran's private physician to address episodes of blackouts, noted that the Veteran has been engaged in competitive diving in high school, and in the last year confined his diving activities to cliff diving from a distance of 25 feet, and has been subject to fractures and sprains throughout his lifetime.  While a back injury was not noted, for reasons that will be addressed below , the Board finds that clear and unmistakable evidence demonstrates that an injury or disease of the cervical and lumbar spines existed before acceptance and enrollment, and that neither was aggravated by such service. 

Regarding whether there were pre-existing conditions, 38 C.F.R. § 3.304(b)(2) provides that history conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account. 

Here, the Veteran does not dispute the pre-service origin of his cervical spine injury, as he testified during the hearing that "I was hit by a car when I was four" but the service aggravated this "already existing condition."  While he now contends that there was no pre-existing injury of the lumbar spine, this is inconsistent with what he has said in the past.  He reported to a VA clinician in June 2006 that he had a history of low back pain with compression fractures following a childhood pedestrian/vehicle accident.  Prior to the RO's reinstitution of his claim, in a July 2002 psychiatric consultation, the Veteran described neck and back injuries resulting from the childhood injury.  Most notably, he did not mention a service injury.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Moreover, with the exception of the entrance examination, the clinical evidence uniformly supports the presence of pre-existing injury of the lumbar and cervical spine.  When the Veteran was examined in February 2007, the examiner opined that the current cervical and thoracic spine conditions are more likely than not due to pre-service injury, and/or post-service causes, and not due to, caused by, or aggravated by service.  The lumbar spine condition was found to be more likely than not due to pre-service injury, and not due to, caused by, or aggravated beyond natural progress by active service. 

Similarly, the December 2009 examiner found that a review of the accumulated evidence leads to the clear and unmistakable medical conclusion that a cervical spine disorder as well as a thoracolumbar/lumbosacral spine disorder preexisted entrance into active service.  She reasoned that the lumbar spine x-rays showed spondylolysis as early as 1975.  She explained that this is a unilateral or bilateral defect (separation) in the vertebral pars interarticularis, usually in the lower lumbar vertebrae, and particularly at L5.  She continued that spondylolisthesis occurs when bilateral defects permit anterior slippage of the vertebral body.  Spondylolysis may be congenital (malformations of the facet joints) or it can be acquired as the bone "fatigues" from recurrent microtrauma during excessive lumbar hyperextension activities.  Thus, according to the examiner, it is a common problem in gymnasts, dancers, divers, weight lifters, football linemen; soccer players and other sports participants.  The examiner noted that the Veteran was a competitive diver during high school and spent his senior year "cliff diving" from heights around 25 feet.  She also noted that the Veteran's private physician had noted a history of sprains and fractures from his diving.  She noted that a review of the literature indicates that the rate of progression of spondylosis is individual, however it seemed unlikely to her that the Veteran would have developed the condition in the five months between his first report of back pain, without report of injury, and September of 1975, when he first had an x-ray of his back in service. 

There is no opinion that discounts a pre-service origin of the cervical spine injury, including that of the Veteran.  While the Veteran does not currently agree that his thoracolumbar injury predated service, for the reasons discussed above, his recent statements regarding this injury are not credible.  In so finding, the Board notes that the Veteran is competent to recount his history of a childhood injury, as well as treatment since childhood.  He has previously testified that he was treated by chiropractors throughout his childhood.  Thus, his prior statements regarding a pre-existing back injury are competent in addition to being credible, as opposed to his recent statements discounting such injury. 

The Board therefore concludes that pre-existence of cervical and lumbar injuries is demonstrated by clear and unmistakable evidence. 

Regarding the second test for rebuttal of the presumption of soundness, whether clear and unmistakable evidence demonstrates no aggravation, the Federal Circuit in Wagner held that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. 

In finding that clear and unmistakable evidence demonstrates no aggravation, the Board relies primarily on the lack of any discrete trauma to the back in service, a normal spine examination in July 1976, the normal clinical findings at separation, the opinion of the February 2007 examiner, the opinion of the December 2009 examiner, as well as the lack of any medical opinion that contradicts those opinions. 

As discussed above, the February 2007 examiner found that the current cervical and thoracic spine conditions are more likely than not due to pre-service injury, and/or post-service causes, and not due to, caused by, or aggravated beyond natural progression by service.  The lumbar spine condition was found to be more likely than not due to pre-service injury, and not due to, caused by, or aggravated beyond natural progression by active service.  The December 2009 examiner found that there is no evidence that the Veteran's two years of service permanently worsened his preexisting cervical and thoracolumbar/lumbosacral spine disorders beyond the normal progression of those disorders.  She reasoned that the Veteran had numerous visits to medical providers for back and neck pain that "may" have been related to lifting heavy batteries as part of his flight line duties, and was given a profile that prevented lifting more than 25 pounds over his head in 1976, but had no more medical visits related to his back and neck prior to discharge.  At discharge, he reported only occasional episodes of back and neck pain.  Therefore, according to the examiner, the Veteran appears to have had an acute exacerbation of his pre-existing cervical and thoracolumbar/lumbosacral spine disorders during service secondary to lifting batteries over his head.  She further reasoned that the Veteran has been out of service for 33 years, and, in the interim the Veteran reported to VA that his neck and back pain was related to his childhood injuries.  She also found it significant that he reported a MVA in 1999 and a Workman's Comp claim for back injury at Wal-Mart, and was beaten so badly at one point that he lost partial vision in his right eye. 

In March 2010, the December 2009 examiner reiterated her conclusions that the evidence lead to the clear and unmistakable conclusion that the preexisting cervical and thoracolumbar spine conditions were not permanently and abnormally worsened during service.  

While the Veteran has recently asserted that there was aggravation of his admittedly pre-existing cervical spine by service, his opinion is based largely on an account of the events of service which the Board concludes is lacking in credibility.  Moreover, while the Veteran testified that a VA doctor told him that his back condition had its onset during active duty, as there is no record of this in the claims file, the Board is left only with the Veteran's testimony, which, as already discussed, lacks credibility.  The Federal Circuit has established that the Veteran is competent to report a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) However, credibility and competence are different matters.  The Board has established that the appellant is an unreliable historian and not credible.  Regardless, his recounting of what a doctor may have told him is remarkably lacking in detail and reasoning.  The Board accords his accounting minimal probative weight.

The Board also notes that the Veteran has not been consistent as to the cause of his current back pain.  In fact, the current issues on appeal do not stem from a recent claim filed by the Veteran regarding entitlement to service connection, but arise from the RO's review of the file, during which they discovered an unadjudicated February 1982 claim.  It is also notable that during the February 2007 VA psychiatric examination, the Veteran reported that his back pain stems from a motor vehicle accident 30 years prior.  He did not mention any injury or aggravation in service. 

Then, the Veteran reported to the February 2007 orthopedic examiner that he injured his entire spine (cervical, thoracic, and lumbar) when he fell from a ladder in 1975, in service.  He stated that he fell approximately eight feet and broke his toe and injured his shoulder in the same incident.  He reported in the notice of disagreement that he injured his back in March 1975 and was put on medication three weeks later.  However, these recent assertions are irreconcilable with the service treatment records.  Those records certainly do show that the Veteran injured a toe, in addition to seeking treatment for back and neck pain; however, they show that these events happened at different times, due to different causes, and that the back symptoms did not result from a fall from a ladder.  A February 18, 1975 emergency room note reveals that the Veteran complained of foot trauma occurring that morning.  A fracture of the "left" 5th metatarsal was found.  Later records, including x-ray reports, show that the Veteran actually fractured his right, 5th metatarsal, although one record refers to it as the right 1st metatarsal.  However, no other injuries were noted in relation to the February 18, 1975 trauma. 

A May 23, 1975 report, identified as the initial evaluation of the Veteran's back, shows that the Veteran had complaints of back pain for one week, and that he reported no trauma, but that the heavy lifting on the job may have brought on the pain.  A May 15, 1975 report shows the onset of symptoms as three weeks prior, with no known trauma.  A September 1975 report shows that the onset of back pain was secondary to heavy lifting, as the Veteran was noted to lift 60-pound batteries daily.  A May 1976 report shows back pain for one year.  There is no reference to a fall from a ladder in any of the records.  More importantly, the back complaints are specifically attributed to a cause that is different in material respects from what the Veteran now reports.  While he now reports a traumatic injury, the service treatment records specifically refute this assertion.  The Veteran testified that x-rays were taken at the time of the injury and showed a fractured transverse process.  However, no spine x-ray was taken at the time of the February 18, 1975 foot injury.  Spinal x-rays taken in December 1975 were within normal limits with the exception of spondylolysis bilaterally at L-5, with no spondylolisthesis.  No fracture was noted. 

While the precise date of onset of back symptoms is not reported in the service treatment records (unlike the toe injury), this in fact strengthens the Board's interpretation of the evidence as demonstrating no discrete trauma to the back, as opposed to the toe fracture, but that heavy lifting on a daily basis caused the exacerbation of back pain.  Consistent with this interpretation, a January 1976 record identifies the nature of the back problem as a muscle strain.  In February 1976, the Veteran complained of low back and neck pain.  The physical examination was normal.  In March 1976 the Veteran had tenderness in the back and neck and the assessment was muscle spasm.  In July 1976, the examiner noted that the Veteran previously had paraspinous muscle spasms, but the current examination was normal.  

Thus, the service treatment records, including the Veteran's own statements to healthcare providers contained therein, directly conflict with the Veteran's current assertions regarding having injured his toe and back in the same incident, and that this incident involved a fall from a ladder and traumatic injury to the back.  Moreover, the February 2007 examiner specifically noted that, during the interview, the Veteran failed to mention the childhood back injury from being hit by a car, and also failed to mention a post-service motor vehicle accident.  Based on this evidence, the Board concludes that the Veteran has not been a reliable historian regarding these assertions, and his opinion regarding aggravation is not credible. 

As there is no credible evidence to refute the overwhelming clinical evidence that the Veteran's pre-existing cervical and thoracolumbar spine disabilities were not aggravated by service, the Board concludes that clear and unmistakable evidence demonstrates not only that the Veteran's cervical and thoracolumbar spine disabilities predated service, but also demonstrates by clear and unmistakable evidence that such disabilities were not aggravated by service beyond their natural progress.  As such, the presumption of soundness is rebutted and "the veteran is not entitled to service-connected benefits." See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Based on the overwhelming evidence, as discussed above, demonstrating that the current cervical and thoracolumbar spine disabilities are not related to service, the Board concludes that service connection for such disabilities is not in order.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for degenerative disc disease of the cervical spine is denied. 

Service connection for degenerative arthritis and spondylolysis of the thoracolumbar spine is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


